Citation Nr: 0834261	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-00 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for squamous cell 
carcinoma.

4.  Entitlement to service connection for frostbite residuals 
in both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to April 1946, and from September 1950 to October 1951.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA), 
regional office (RO).  In August 2008, a videoconference 
hearing was held before the undersigned Acting Veterans Law 
Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is not 
related to active service.

2.  The veteran's claimed tinnitus is not related to active 
service.

3.  The veteran does not experience any current disability 
due to his claimed squamous cell carcinoma or his claimed 
frostbite residuals in both feet.




CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Service connection for squamous cell carcinoma is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

4.  Service connection for frostbite residuals of the feet is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in February and in April 2005, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence relating the claimed disabilities 
to active service and noted other types of evidence the 
veteran could submit in support of his claims.  The veteran 
also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the 
Board finds that VA substantially has satisfied the 
requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for any of the 
veteran's claimed disabilities.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
February and April 2005 letters were issued to the appellant 
and his service representative prior to the September 2005 
rating decision which denied the benefits sought on appeal; 
this, this notice was timely.  Because the appellant's claims 
are being denied in this decision, any question as to the 
appropriate disability ratings or effective dates is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.  

The Board observes that the National Personnel Records Center 
in St. Louis, Missouri (NPRC), notified VA that the veteran's 
service medical records were missing and likely destroyed in 
the July 1973 fire at NPRC.  In cases where the veteran's 
service medical records (or other pertinent records, for that 
matter) are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his or her case.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  VA must also provide an explanation 
to the appellant regarding VA's inability to obtain his or 
her service medical records.  Dixon v. Derwinski, 3 Vet. App. 
261 (1992). The Veterans Court also has held that VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. 
Gober, 14 Vet. App. 39 (2000).  Given the unavailability of 
the veteran's service medical records, the RO correctly 
sought alternate source development of the evidence.  
Unfortunately, NPRC was unable to reconstruct the records and 
found no relevant Surgeon General's Office (SGO) abstracts of 
treatment for the veteran.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran was afforded VA examinations to address the 
claimed etiological relationship between active service and 
his claimed frostbite residuals in the feet, bilateral 
hearing loss, and tinnitus.  He has not been provided with a 
VA examination to address his squamous cell carcinoma claim; 
however, review of the record indicates such examination is 
not necessary.  His service separation examinations do not 
show any skin abnormalities and the current outpatient 
records do not show a diagnosis of squamous cell carcinoma; 
thus there is no true indication that the veteran has any 
current squamous cell carcinoma that might be related to 
service more than six decades earlier.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 USCA 5103A(a)(2).  In summary, 
VA has done everything reasonably possible to notify and to 
assist the veteran and no further action is necessary to meet 
the requirements of the VCAA.

Factual Background

The veteran's service separation examinations dated in April 
1946 and October 1951 each show normal examinations of the 
ears, feet, and skin.  Hearing was 15/15 in both ears at each 
examination.

The veteran has reported that he was on a ship that sank in 
the English Channel in December 1944.  He spent time on a 
French frigate and then in an unheated building for several 
days, with only his wet clothes and a blanket for warmth.  
The veteran believes that he sustained frostbite of both feet 
in this incident.  He has submitted newspaper and other 
accounts of the sinking of his ship.  He also submitted a 
statement that dated from approximately 1950 in which he was 
authorized to wear low quarter shoes for one week until his 
feet healed.  The statement did not indicate the nature of 
his foot problem.

VA dermatology outpatient records dated from 2003 to 2005 
show that the veteran was treated for actinic keratoses on 
multiple occasions.  No squamous cell carcinoma was noted.

A September 2006 VA examination noted the veteran's report of 
experiencing intermittent numbness and tingling of the feet 
for the past 15 to 20 years.  Physical examination showed no 
pain, excess sweating, edema, or change in skin color.  The 
skin of the veteran's feet was smooth with no ulceration and 
normal hair growth.  There was no evidence of vascular 
insufficiency and no loss of tissue or digits.  The diagnoses 
were peripheral neuropathy by history secondary to diabetes 
mellitus; veteran complains of claudication of bilateral 
lower extremities with walking greater than 300 meters- this 
condition is multifactorial due to early peripheral vascular 
disease and aortic stenosis secondary to ischemic coronary 
artery disease, smoking, and hypertension, not related to 
subjective cold injury; and residuals of frostbite bilateral 
feet, not found.

On VA audiologic evaluation in July 2007, the veteran 
reported a history of noise exposure during antiaircraft guns 
during training.  He reported that he was a clerk typist in 
service.  He served in Europe during World War II but did not 
see combat.  During the Korean Conflict, he served stateside.  
He reported working as a county clerk for 40 years after 
separation from service.  The examiner noted that, on an 
October 1990 VA audiologic evaluation, the veteran had 
reported difficulty hearing for the last few years but had 
denied tinnitus.  At that time, he had normal to profound 
sensorineural hearing loss in the right ear, and mild to 
profound sensorineural hearing loss in the left ear.  The 
veteran currently reported gradually increasing hearing 
difficulty but denied ringing in the ears.  Audiometry 
showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
75
90
105+
LEFT
25
40
75
85
105+

Word recognition scores were poor for the right ear and very 
poor for the left ear.  The examiner noted there was normal 
to profound sensorineural hearing loss in the right ear and 
mild to profound sensorineural hearing loss in the left ear.  
The examiner opined that, based on the estimate of normal 
hearing at separation from service in 1951 and the veteran's 
occupation as a military clerk, it was "less likely than not 
that current hearing loss is related to military service.  
Since he denied tinnitus at today's evaluation and at 
previous evaluation in 1990, tinnitus is not cause [sic] by 
or the result of military service."

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Hearing Loss

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Hearing 
loss disability is defined by regulation.  For the purpose of 
applying the laws administered by VA, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of those frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
bilateral hearing loss.  The evidence clearly establishes, by 
the July 2007 audiogram, that the veteran has a bilateral 
hearing loss disability, as defined by regulation.  A hearing 
loss disability was not noted at separation from either 
period of service, however.  There also is no evidence that a 
sensorineural hearing loss was manifested to a compensable 
degree in the first postservice year so as to allow for a 
finding that hearing loss became manifest in service, and 
persisted, or to warrant application of the chronic disease 
presumptions of 38 U.S.C.A. § 1112 (for sensorineural hearing 
loss as an organic disease of the nervous system).  
Furthermore, a VA audiologist in July 2007 provided an 
opinion, based on evaluation of the veteran, his accounts of 
noise exposure in service, and review of the claims file, 
that the veteran's current hearing loss disability was 
unrelated to event(s) in service.  There is no competent 
medical opinion evidence to the contrary.  

Additional evidence in support of the veteran's service 
connection claim for bilateral hearing loss is his own lay 
assertions and August 2008 Travel Board hearing testimony.  
As a lay person, however, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

Tinnitus

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
tinnitus.  There is no evidence that tinnitus was manifested 
in service.  The veteran's separation examinations are silent 
for complaints or diagnosis of tinnitus.  Hence, the Board 
finds that service connection for tinnitus on the basis that 
it became manifest in service, and persisted after service 
separation, is not warranted.  Service connection for 
tinnitus still may be established if competent evidence shows 
that such disability is related to (was incurred or 
aggravated in) active service.  While the veteran now 
contends that he has tinnitus and has had it for many years 
there is no diagnosis of tinnitus of record.  The veteran 
also denied ringing in his ears on the July 2007 audiologic 
examination and on the earlier October 1990 examination.  
Even assuming he currently has tinnitus, the only competent 
medical evidence of record is the July 2007 VA audiologist's 
opinion that the veteran's claimed tinnitus is not related to 
active service.  

The Board notes that the fact that the veteran's claimed 
tinnitus was not manifested until many years after service 
is, of itself, a factor against a finding that it is service 
connected. See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints).

As noted above, the veteran's lay statements that he 
experiences tinnitus as a result of active service are 
entitled to no probative value.  See Bostain, 11 Vet. 
App. at 127, and Routen, 10 Vet. App. at 186.

Squamous Cell Carcinoma

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
squamous cell carcinoma.  There is no current medical 
diagnosis of squamous cell carcinoma of record and no 
competent evidence that squamous cell carcinoma was present 
in service or at any time since service separation.  The 
service separation examinations show normal skin evaluations.  
Cancer may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this 
case, there is no competent medical evidence that the veteran 
had squamous cell carcinoma in service or that it was 
manifest to any degree during the first post service year.  
Absent any competent evidence that he now has squamous cell 
carcinoma, the veteran has not met the threshold requirement 
for establishing service connection.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.

Frostbite

The Board finally finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for frostbite residuals in both feet.  The veteran has 
provided a credible account of exposure to cold in service, 
specifically in the sinking of his ship and its aftermath.  
The veteran's service separation examinations did not note 
any foot abnormalities, however.  There also is no current 
medical diagnosis of frostbite of either foot.  The September 
2006 VA examination specifically noted that residuals of 
frostbite of the feet were not found.  Without any competent 
evidence that he now has residuals of frostbite of the feet, 
he has not met the threshold requirement for establishing 
service connection, and the claim must be denied.  See 
Brammer, 3 Vet App. at 223.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for squamous cell carcinoma 
is denied.

Entitlement to service connection for residuals of frostbite 
in both feet is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


